UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7503


ALLEN LEE GODFREY, SR.,

                      Plaintiff – Appellant,

          v.

OFFICER D. R. FAULKNER, RCPD; OFFICER MCNIFF, RCPD; OFFICER
COLLINS; OFFICER JOHN (2) DOE, RCPD; LT. RATLIFF, Roanoke
City Police Officer; OFFICER JOHN (3) DOE, RCPD; OFFICER
JOHN (4) DOE, RCPD; OFFICER JANE DOE, RCPD; SGT. I. T.
ANDERSON, RCPD; ALL OF THE ROANOKE CITY POLICE DEPARTMENT;
CHIEF JOE GASKINS, RCPD; CHIEF CHRIS PERKINS; OFFICER
LOUREIRO, a/k/a Loverio, RCPD,

                      Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:13-cv-00454-NKM-RSB)


Submitted:   February 23, 2017            Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Allen Lee Godfrey, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Allen Lee Godfrey, Sr., appeals from the district court’s

order denying his motion filed in his closed 42 U.S.C. § 1983

(2012) action for a transcript at Government expense.                       We have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm    for     the   reasons      stated    by    the    district    court.

Godfrey v.      Faulkner,       No.     7:13-cv-00454-NKM-RSB         (W.D.       Va.

Oct. 21,    2016).      We     dispense    with    oral   argument   because      the

facts   and   legal    contentions        are   adequately      presented    in   the

materials     before    this    court     and   argument    would    not    aid   the

decisional process.



                                                                            AFFIRMED




                                           2